10-Q 1 d10q.htm FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50635 COLONY RESORTS LVH ACQUISITIONS, LLC (Exact Name of Registrant as Specified in its Charter) NEVADA 41-2120123 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 3 LAS VEGAS, NEVADA 89109 (Address of Principal Executive Offices) (Zip Code) 702-732-5111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No As of August 9, 2011 there were 1.5 Class A Membership Units outstanding and there were 1,500,000 Class B Membership Units outstanding. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”) is to furnish the Interactive Data File exhibits pursuant to Rule 405 of Regulations S-T. No other changes have been made to the 10-Q and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. 1 PART II – OTHER INFORMATION Item 6. Exhibits EXHIBIT NUMBER 101* Interactive data files pursuant to Rule 405 of Regulation S-T *Filed with this Form 10-Q/A for Colony Resorts LVH Acquisitions, LLC - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLONY RESORTS LVH ACQUISITIONS, LLC Date:September 8, 2011 By: /s/ David Monahan David Monahan Chief Executive Officer and General Manager Date:September 8, 2011 By: /s/ Robert Schaffhauser Robert Schaffhauser Executive Vice President of Finance - 3 -
